DETAILED ACTION

The present application (Application No. 16/241,974), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 06 November, 2020.


Status of Claims

Claim 1, is amended. Claims 2-5, are now canceled. Claim 6, is new. Therefore, claims 1, 6, are currently pending and addressed below.


Allowable Subject Matter 

Claims 1, 6, are allowed. 


Reasons for Allowance 

The following is an Examiner's statement of reasons for allowance:
Independent claim 1 is directed towards the modality of limiting bidding for website based ad opportunities by limiting an ad campaign to a threshold number of impressions for the website which serves the ad opportunity as described in the specification. Independent claim 6 is directed towards the same modality except for apps.
The invention addresses the challenge of advertisers wishing to place ads through a real time bidding system may strictly manage bidding so that ads are not overly concentrated in a limited number of apps or a limited number of websites. The ad campaigns are often not unlimited and as such, advertisers have a desire to spread their ads through a number of channels. This desire is hampered when a particular app or set of apps or website or set of websites is responsible 
The invention further recite: blocking issuance of a bid on said real time bidding ad auction opportunity in the event said ad source threshold for said ad source information identifying a website and/or app real time bidding ad auction opportunity has been reached.


Hoffman et al. (US 2019/0122251) teaches in part: Attribution modeling may refer to single source attribution, where the model is focused on one event, such as the last click, the first click, or the last channel to display the targeted content (see at least Hoffman2251, ¶3). Tracking mechanism (see at least Hoffman2251, ¶21). The data that may be received includes, device data and demographic data, and said device data may include, webpage and/or application identification data, operating environment characteristics, user preferences or settings (see at least Hoffman2251, ¶21). 
 Hoffmann does not teach a threshold number of impressions for the ad source website and/or application, nor does it teach real time bidding. 

Flynn et al. (US 2016/0210660) teaches in part (see at least fi. 2F, ¶62): The tag in the glow ad may piggyback on the traditional code which directs the browser, app or other destination to display the digital ad; and the tags may include a data capture module which includes an impression counter and the code necessary to send the captured data (including number and type of impressions and enhanced engagement data) back to the glow ad server where it is processed (for invoicing the advertiser and delivering orders or purchases from the viewer) and stored for future use (which includes tracking whether user opted out of that brand; (see at least fi. 2F, ¶62). 

Buchalter et al. (US 2011/0246310) teaches in part: Reach goal (see at least ¶161); Real-time bidding (see at least ¶95, 116), Tracking pixel (see at least ¶93, 107); and Impression count (see at least ¶101).

Galarneau et al. (US 20180246619) teaches in part: Tracking pixel server (see at least ¶13, 49); and Real-time bidding (see at least ¶50).

Udassin et al. (US 2016/0314493) teaches in part: Bidding in combination with a reach threshold (see at least ¶124), but it does not limit the reach based on the webpage or app where the impression took place.

Umeda et al. (US 2013/0066725) teaches in part: Real-time bidding in combination with campaign reach goals (see at least ¶205, 209), but it does not limit the reach based on the webpage or app where the impression took place.

Ferber et al. (US 2018/0225709) teaches in part: Viewability constraint may correspond to achieving a threshold number of views (see at least ¶54).

Williams et al. (US 2011/0246298) teaches in part: Achieving campaign reach, frequency and conversion objectives (see at least ¶3), and Real-time bidding (see at least ¶89).

Although the above mentioned prior-art references separately teach one or more of the claimed limitations, additional search efforts could not find references that teach some of the limitations or that could not reasonably be combined through obviousness rejection arguments to teach the claims and the claim elements as a whole, and therefore it could reasonably be concluded that the claimed invention complies with 35 U.S.C. 103.

An updated EAST search identified no other applicable domestic and/or foreign patent related prior art.

An NPL search using Dialog ProQuest identified no applicable NPL documents, nor other foreign patent related prior art

Claims 1 and 6, comply with the 2019 PEG, 35 U.S.C. 101 because the claims as amended, are not directed to any concept identified by the courts as abstract ideas.
Step 1: The claims are directed to statutory categories of invention. 
Step 2A - Prong 1: The claims are directed to a method of bidding for ad opportunity in an auction by tracking impressions, and for bid management in said auction, so accordingly, representative of a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. 
Step 2A - Prong 2: Additional elements include for claim 1: a tracking server to record information generated by ad impressions including ad source information identifying a website which when accessed includes a real time bidding ad auction opportunity that was awarded resulting in placement of an ad leading to said ad impression; and for claim 6: a tracking server to record information generated by ad impressions including ad source information identifying an app which when accessed includes a real time bidding ad auction opportunity that was awarded resulting in placement of an ad leading to said ad impression.
When the claim elements are viewed as a whole, the claims integrate the abstract idea into a practical application. The particular way of tracking in combination with the threshold constraints and with the blocking limitations represent an improved targeting method. When the claim elements are viewed as a whole the additional elements in the claims integrate the abstract idea into a practical application. Thus, the claim is eligible.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario C. Iosif whose telephone number is (571)270-7785.  The examiner can normally be reached on M-F 8:30-5:30 teleworking teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681